—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 18, 1992, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant’s case was reopened by the Board for the sole purpose of determining whether there had been compliance with the procedural safeguards set forth in the consent judgment in Municipal Labor Commn. v Sitkin (1983 WL 44294 [SD NY, Aug. 1, 1983, Carter, J., 79 Civ 5899]). Claimant fails to allege any procedural errors on appeal and we conclude that the Board’s determination was supported by substantial evidence in the record.
Weiss, P. J., Yesawich Jr., Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.